This is an action of tort for conscious suffering and death. The court allowed the defendant’s motion for judgment on the pleadings and admitted facts. Prior thereto the plaintiff filed a motion to amend her writ and declaration to add, inter alia, a party defendant. The plaintiffs exception to the trial court’s denial of that motion presents the sole question for decision. Nothing is presented here to take the case out of the general rule that the denial of a motion to amend is discretionary. No abuse of discretion is shown. Urban v. Central Mass. Elec. Co. 301 Mass. 519, 524. The denial of the motion in the absence of findings, rulings or requests for rulings (as in this case) presents no question of law. Keliher v. Champion, 358 Mass. 821.

Exceptions overruled.